Charles A. Loreto, J.
Application for the approval by this court of the certificate of incorporation of “Bronx County Cadet Corps, Inc.” as a membership corporation under the New York State Membership Corporations Law.
As worthy as the recited purposes appear to be there is also mentioned the purpose of training young persons “ in military tactics, procedure and discipline ”. Consents of the Department of Education of the State and that of the Adjutant General of the Division of Military and Naval Affairs of the Executive Department of the State are annexed to the submission.
Notwithstanding these consents the court is of the opinion that this proposed certificate should not and may not receive judicial sanction. For it purports to authorize military training— with or without implements, such as are customarily or necessarily required for such training — and if approved, would logically lead to approval of similar units or organizations by other groups of citizens similarly inspired. Therefore, within the State there could exist any number of autonomous military or semimilitary organizations, independent of the National Guard of the State or the military forces of our National Government. The implications of such a state of affairs are self-evident, especially during critical times of internal strife and discord.
To the court, it is clear that the authority for the formation of military forces rests with the legislative bodies of our Government, State and National. It is not within the province of the judicial branch of the Government to grant such authorization. Therefore, this application is denied.